Citation Nr: 1446931	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-04 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar strain with osteoarthritis, herniated disc, and left lower extremity radiculopathy.  

2. Entitlement to a rating in excess of 20 percent for incomplete paralysis of left upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) .


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to October 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran has had a 40 percent rating in effect for low back disability since December 1999.  In August 2008, the Veteran filed a claim requesting an increased rating for his low back disability.  

In September 2014, the Veteran's representative stated to the Board in an informal hearing presentation (IHP) that the Veteran contends that his current back condition is more severe than what is recorded in his claims file.  The representative then requested the appeal be remanded to afford the Veteran a new VA examination based on the Veteran's most recent VA examination being "in December 2011."  The Board notes that the December 2011 examination referenced by the IHP was a VA hearing loss and tinnitus examination.  There was also a VA examination in November 2011; however, this was a psychiatric examination, though there was self-reporting by the Veteran of back pain.   The most recent VA examination of the low back for rating purposes was performed in February 2008.  

The evidence of record since February 2008 tends to indicate that the Veteran's back disability has worsened.  See, e.g., VA emergency room report dated in March 2010 for low back pain, with provision of prescription medication for pain.  Therefore, the Board finds that a current examination is required. 

In July 2013, the Veteran submitted claims for increases in specific service-connected disabilities.  In August 2013, he also submitted an application for TDIU, citing to several service-connected disabilities, to include the low back.  A May 2014, rating decision, in part, denied entitlement to a TDIU and continued the Veteran's 20 percent rating for incomplete paralysis, left upper extremity.  In July 2014, the Veteran submitted a timely notice of disagreement solely regarding the issue of the left upper extremity.  The RO has not yet had the opportunity to issue a statement of the case (SOC) with respect to the denial of the increased rating for the upper extremity.  See 38 C.F.R. § 20.201 (2013).  Under this circumstance, the Board must remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

With regard to the TDIU, the Board notes that a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, during the course of his appeal of the increased rating for his low back, which is properly before the Board, the Veteran asserted that he is no longer able to work because of symptomatology including that associated with the low back.  See August 2013 application for TDIU. Although the claim for TDIU was separately denied in the aforementioned May 2014 decision, because the Veteran indicated that his low back disability was involved, and further because that low back disability rating is not yet determined, the Board finds that TDIU has been raised in the context of the back claim and, therefore, is properly before the Board.  The two issues, however, are "inextricably intertwined," as they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's VA treatment records dated from March 11, 2010 to present.

2. Request that the Veteran provide the names and addresses of all medical providers who have records regarding his treatment for his low back disability which have not already been associated with the claims file.  After the Veteran has signed any appropriate releases, obtain and associate with the claims file all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3. When the above action has been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.

All indicated studies of lumbar spine, including range of motion studies in degrees, should be performed.

The extent of any incoordination, weakened movement, and excessive fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree or additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should indicate whether the Veteran's low back disorder results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should comment on whether there is any neurological abnormality associated with the low back disorder, to include but not limited to bladder or bowel impairment.

The supporting rationale for all opinions expressed should be provided.

4. Provide the Veteran a statement of the case as to the issue of entitlement to a rating in excess of 20 percent for incomplete paralysis of left upper extremity.  See July 2014 notice of disagreement.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §38 C.F.R. §§  20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

5. Then readjudicate the Veteran's low back claim and entitlement to TDIU after ensuring that any other development deemed warranted is complete.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



